The opinion of the Court (viz., Dana, G. J., Sedgwick, Sewall, and Thacher, justices) was delivered by the Chief Justice, who said,
-In this case, the conveyances made by Prescott to Dexter and *158Dexter to Brown, which, in effect, are but one conveyance, must be considered as made either to the use of Tarbell, or in trust for him, to neither of which does the administration bond extend, that having relation to personal estate only, as has been repeatedly decided. If the conveyance was in trust, this Court could not have compelled the execution of it; and, until the legislature shall .think proper to give us further powers, we can do nothing upon subjects of that nature. If the conveyance was to the use of Tarbell, then the estate vested in him; and the creditors may bring their actions, and levy their executions upon the land.

Decree affirmed.

The Court were unanimously of opinion, that they could not go into an inquiry as to any errors in fact which were not assigned in the reasons of appeal